—Appeal from an order of Supreme Court, Onondaga County (Stone, J.), entered December 13, 2001, which, inter alia, granted defendant’s cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court, Onondaga County (Stone, J.). We add only that plaintiff’s “insistence on an untenable interpretation of a key contractual provision * * * constituted an anticipatory breach of the contract” (IBM Credit Fin. Corp. v Mazda Motor *975Mfg. [USA] Corp., 92 NY2d 989, 993 [1998]). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Lawton and Hayes, JJ.